Name: Commission Regulation (EC) No 1695/94 of 12 July 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/ 14 Official Journal of the European Communities 13. 7. 94 COMMISSION REGULATION (EC) No 1695/94 of 12 July 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced last amended by Regulation (EEC) No 560/91 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during April, May and June 1994, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (2), and in particular Article 1 1 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origin ­ ating in and coming from the Arab Republic of Egypt is to be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 5. (3) OJ No L 146, 14. 6. 1977, p. 9. (4) OJ No L 302, 31 . 10. 1973, p. 1 . O OJ No L 62, 8 . 3 . 1991 , p. 26. 13. 7. 94 Official Journal of the European Communities No L 179/ 15 ANNEX to the Commission Regulation of 12 July 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 75,84 1006 10 23 72,20 1006 10 25 72,20 100610 27 72,20 1006 10 92 75,84 1006 10 94 72,20 1006 10 96 72,20 1006 10 98 72,20 1006 20 11 94,80 1006 20 13 90,25 1006 20 15 90,25 1006 20 17 90,25 1006 20 92 94,80 1006 20 94 90,25 1006 20 96 90,25 1006 20 98 90,25 1006 30 21 121,16 1006 30 23 144,98 1006 30 25 144,98 1006 30 27 144,98 1006 30 42 121,16 1006 30 44 144,98 1006 30 46 144,98 1006 30 48 144,98 1006 30 61 129,04 1006 30 63 155,42 1006 30 65 155,42 1006 30 67 155,42 1006 30 92 129,04 1006 30 94 155,42 1006 30 96 155,42 1006 30 98 155,42 1006 40 00 28,07